DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement


The information disclosure statements filed November 1, 2021, January 6, 2022 and May 19, 2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 2 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The instant claim would be allowable over the prior art of record, because the prior art is silent to a method of forming silver nanostructures on a frustule, the method comprising forming a silver seed layer on a surface of the frustule under a first set of process conditions; and forming a layer of silver nanostructures on the silver seed layer under a second set of process conditions different from the first set of process conditions.
The prior such as, Sandhage et al. U.S. Pub. 2008/0038170, teaches a method of forming an energy storage device comprising; a first electrode comprising frustules including a conductive material {silicon diatom frustule negative electrode; [0139]}. Sandhage teaches that the silicon diatom frustules are ideally suited as nanostructured three-dimensional negative electrode for lithium battery applicants. See paragraph [0139]. However, the reference does not teach or suggest: forming a silver seed layer on a surface of the frustule; and forming a layer of silver nanostructures on the silver seed layer. Therefore, the instant claim is patentably distinct from the prior art of record.
Claims 3-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 3-13 would be allowable based on dependency on claim 2. 
	Claims 14-21 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to a method of forming an electrode for an energy storage device, the method  comprising forming silver nanostructures on surfaces of a plurality of frustules, the surfaces comprising a plurality of perforations; forming a silver ink by combining the plurality of frustules and an ultraviolet light sensitive component; and forming the electrode by applying the silver ink on a substrate.
The prior such as, Sandhage et al. U.S. Pub. 2008/0038170, teaches a method of forming an energy storage device comprising; a first electrode comprising frustules including a conductive material {silicon diatom frustule negative electrode; [0139]}. Sandhage teaches that the silicon diatom frustules are ideally suited as nanostructured three-dimensional negative electrode for lithium battery applicants. See paragraph [0139]. However, the reference does not teach or suggest: forming silver nanostructures on surfaces of a plurality of frustules, the surfaces comprising a plurality of perforations; forming a silver ink by combining the plurality of frustules and an ultraviolet light sensitive component; and forming the electrode by applying the silver ink on a substrate. Therefore, the instant claims are patentably distinct from the prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, lines 3-4, and claim 22, lines 3-4,  the phrase “a first set of process conditions” is of uncertain meaning rendering the claims vague and indefinite. It is unclear as to what process steps are included or required for the “first set of process conditions”.
	In claim 2, lines 5-6 and claim 22, lines 5-6 the term “a second set of process conditions” is of uncertain meaning rendering the claims vague and indefinite. It is unclear as to what process steps are included or required for the “second set of process conditions”.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722